 1    Grant P. Fondo (SBN 181530)
      gfondo@goodwinlaw.com
 2    David R. Callaway (SBN 121782)
      dcallaway@goodwinlaw.com
 3    GOODWIN PROCTER LLP
      601 Marshall Street
 4    Redwood City, CA 94063
      Tel.: +1 650 752 3100
 5    Fax.: +1 650 853 1038

 6    Jeremy Lateiner (SBN 238472)
      jlateiner@goodwinlaw.com
 7    GOODWIN PROCTER LLP
      Three Embarcadero Center
 8    San Francisco, California 94111
      Tel.: +1 415 733 6000
 9    Fax.: +1 415 677 9041

10    Attorneys for Defendant
      AGUSTIN GONZALEZ
11

12                                      UNITED STATES DISTRICT COURT

13                                     NORTHERN DISTRICT OF CALIFORNIA

14                                         SAN FRANCISCO DIVISION

15    UNITED STATES OF AMERICA,                         Case Nos. 3:17-cr-00436-CRB and
                                                                  3:19-cr-00002-CRB
16                        Plaintiff,
                                                        JOINT STIPULATION AND [PROPOSED]
17             v.                                       ORDER FURTHER CONTINUING
                                                        CHANGE OF PLEA HEARING
18    AGUSTIN GONZALEZ,
                                                        Date: October 16, 2019
19                        Defendant.                    Time: 1:30 p.m.
                                                        Ctrm: 6 – 17th Floor
20                                                      Judge: Hon. Charles R. Breyer

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                              CASE NOS. 3:17-CR-00436-CRB
                                                                          & 3:19-CR-00002-CRB
     ACTIVE/101169468.2
 1          This matter is currently set for a change of plea hearing on October 16, 2019 at 1:30 p.m.

 2   The parties are continuing to attempt to resolve this matter short of trial. However, additional time is

 3   needed as the parties are attempting to reach a global resolution that will resolve similar offenses

 4   charged in Alameda County. The government is currently working with the Alameda County

 5   District Attorney’s Office to determine whether such an agreement can be reached.

 6          Based on the foregoing, the parties jointly request that the change of plea hearing be

 7   continued from October 16, 2019 at 1:30 p.m. to November 20, 2019 at 1:30 p.m. Defense counsel

 8   further request, with no objection by the government, that the Court exclude time from October 16,

 9   2019, through November 20, 2019, for effective preparation by defense counsel. See 18 U.S.C. §

10   3161(h)(7)(B)(iv).

11

12   SO STIPULATED:

13
      Dated: October 15, 2019                               Respectfully submitted,
14

15                                                          By: /s/ Jeremy Lateiner
                                                                Jeremy Lateiner
16
                                                            Attorneys for Defendant
17                                                          AGUSTIN GONZALEZ
18

19    Dated: October 15, 2019                               By: /s/ Aseem Padukone
                                                                David L. Anderson
20                                                              United States Attorney
                                                                Aseem Padukone
21                                                              Assistant United States Attorney
22

23

24

25

26

27

28
                                                        1
     STIPULATION AND [PROPOSED] ORDER                                    CASE NOS. 3:17-CR-00436-CRB
                                                                                & 3:19-CR-00002-CRB
 1                                         [PROPOSED] ORDER

 2          Based on the foregoing stipulation by the parties, and good cause appearing,

 3          IT IS HEREBY ORDERED that:

 4          1.      The change of plea hearing shall be continued October 16, 2019 at 1:30 p.m. to

 5   November 20, 2019 at 1:30 p.m.

 6          2.      The time from October 16, 2019 to November 20, 2019 – a total of 35 days – is

 7   excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv), for effective preparation of

 8   counsel.

 9
      Dated: October 15, 2019                              Respectfully submitted,
10

11                                                         By:
                                                                 HON. CHARLES R. BREYER
12                                                               United States District Court Senior Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
     STIPULATION AND [PROPOSED] ORDER                                    CASE NOS. 3:17-CR-00436-CRB
                                                                                & 3:19-CR-00002-CRB
 1                                     ATTORNEY ATTESTATION
 2          I hereby attest, pursuant to Local Rule 5-1(i)(3), that I obtained the concurrence in the filing
 3   of this document from the signatories indicated by the conformed signature (/s/).
 4

 5                                                                    /s/ Jeremy Lateiner
                                                                         Jeremy Lateiner
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
